 Case 2:20-cv-10793-VAP-GJS Document 26 Filed 07/09/21 Page 1 of 4 Page ID #:189


 1 MARCELLUS MCRAE, SBN 140308
   mmcrae@gibsondunn.com
 2 ABIEL GARCIA, SBN 289052
   agarcia@gibsondunn.com
 3 DANIEL M. RUBIN, SBN 319962
   drubin@gibsondunn.com
 4 GIBSON, DUNN & CRUTCHER LLP
   333 South Grand Avenue
 5 Los Angeles, CA 90071
   Telephone: 213.229.7000
 6 Facsimile: 213.229.7520
 7 Attorneys for Plaintiff
   Oscar Enrique Nuñez Euceda
 8
   TRACY L. WILKISON
 9 Acting United States Attorney
   DAVID M. HARRIS
10 Assistant United States Attorney
   Chief, Civil Division
11 JOANNE S. OSINOFF
   Assistant United States Attorney
12 Chief, General Civil Section
   DAVID PINCHAS (SBN 130751)
13 TALYA M. SEIDMAN (SBN 336534)
   Assistant United States Attorneys
14       Federal Building, Suite 7516
         300 North Los Angeles Street
15       Los Angeles, California 90012
         Telephone: (213) 894-2920/7137
16       Facsimile: (213) 894-7819
         E-mail:david.pinchas@usdoj.gov
17               Talya.Seidman@usdoj.gov
18 Attorneys for United States of America
19
20
                            UNITED STATES DISTRICT COURT
21
                          CENTRAL DISTRICT OF CALIFORNIA
22
                                     WESTERN DIVISION
23
      Oscar Enrique Nuñez Euceda                JOINT STIPULATION TO EXTEND
24                                              ABEYANCE OF ACTION;
                        Plaintiff,              DECLARATION OF ABIEL GARCIA
25                                              IN SUPPORT THEREOF
            v.
26                                              CASE NO. 2:20-cv-10793-VAP-(GJSx)
      United States of America,
27                                              Honorable Virginia A. Phillips
                        Defendant.              United States District Judge
28

                                            1
                   JOINT STIPULATION TO EXTEND ABEYANCE OF ACTION
 Case 2:20-cv-10793-VAP-GJS Document 26 Filed 07/09/21 Page 2 of 4 Page ID #:190


1                                        STIPULATION
2          The parties jointly move the Court for a further sixty (60) day extension of the
3    order holding this action in abeyance issued on May 17, 2021 while the parties discuss
4    settlement. (Dkt. No. 24.) In support of this motion, the parties respectfully state the
5    following:
6          As explained in the attached declaration of Plaintiff’s counsel, the United States,
7    along with a group of counsel who are coordinating negotiations on behalf of plaintiffs
8    and claimants, are engaged in a nationwide effort to settle district court cases and
9    pending administrative tort claims arising from family separations at the U.S./Mexico
10   border that occurred during the prior administration. Declaration of Abiel Garcia
11   (“Garcia Decl.”) ¶ 4. While significant progress has been made, due to the scale and
12   complexity of the effort, additional time is needed to achieve a global resolution of
13   these matters. Garcia Decl. ¶ 5.
14         In order to focus their attention on these continuing settlement efforts, the parties
15   respectfully move the Court for a further sixty (60) day extension of the order holding
16   this action, including all proceedings and case deadlines, in abeyance. Counsel for Mr.
17   Euceda and the United States have conferred regarding this request and agreed to
18   jointly move the Court to hold this action in abeyance.
19
20   Dated: July 9, 2021                     Respectfully submitted,
21                                           GIBSON, DUNN & CRUTCHER LLP
22                                           By:       /s/ Marcellus McRae
23                                           Marcellus McRae
                                             Abiel Garcia
24                                           Daniel M. Rubin
25                                           Attorneys for Plaintiff
                                             Oscar Enrique Nuñez Euceda
26
27
28

                                                   2
                    JOINT STIPULATION TO EXTEND ABEYANCE OF ACTION
 Case 2:20-cv-10793-VAP-GJS Document 26 Filed 07/09/21 Page 3 of 4 Page ID #:191


1    Dated: July 9, 2021               TRACY L. WILKISON
                                       Acting United States Attorney
2                                      DAVID M. HARRIS
                                       Assistant United States Attorney
3                                      Chief, Civil Division
                                       JOANNE S. OSINOFF
4                                      Assistant United States Attorney
                                       Chief, General Civil Section
5
                                       /s/ David Pinchas
6                                      David Pinchas
                                       Talya M. Seidman
7                                      Assistant United States Attorneys
                                       Attorneys for Defendant
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
                   JOINT STIPULATION TO EXTEND ABEYANCE OF ACTION
 Case 2:20-cv-10793-VAP-GJS Document 26 Filed 07/09/21 Page 4 of 4 Page ID #:192


1                     ATTESTATION UNDER LOCAL RULE 5-4.3.4
2           I, Talya Seidman, am the ECF User whose ID and password are being used to
3     file this JOINT STIPULATION REQUESTING TO HOLD ACTION IN
4     ABEYANCE. I attest that concurrence in the filing of this document has been
5     obtained from each of the signatories above.

6
      DATED: July 9, 2021
7
8                                                      /s/ Talya M. Seidman
                                                     TALYA M. SEIDMAN, Esq.
9                                                    Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4
                   JOINT STIPULATION TO EXTEND ABEYANCE OF ACTION
